DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16, 22, 41, and 47-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation “coupling the container body to the cover” in line 13 as well as the limitation “wherein a structure of the body material and a structure of the cover material when the structure of the body material and the structure of the cover material are coupled, create a container structure that provides a barrier” in lines 14-16.  The term “when” indicates either an embodiment wherein a structure of the body material is coupled to a structure of the cover material or an embodiment wherein a structure of the body material is not coupled to a structure of the cover material.  It is unclear if the structure of the body material is coupled to the structure of the cover material or not.  For purposes of examination Examiner interprets the structure of the body material to be coupled to the structure of the cover material.
Claim 16 recites the limitation “a container structure” in line 15.  It is unclear if this refers to “a structure” recited in Claim 16, line 13, “a structure” recited in Claim 16, line 14, or to an entirely different structure.  It is also unclear how the term “structure” is being used in the context of the claims.
Claim 22 recites the limitation “the closed end” in line 10.  It is unclear if this refers to “a closed end” of the container body recited in Claim 22, line 4, “a closed end” of the compostable filter” recited in Claim 22, lines 7-8, or to an entirely different closed end
Claim 22 recites the limitation “coupling the container body to the cover such that a structure of the body material and a structure of the cover material when the structure of the body material and the structure of the cover material are coupled create a container structure that provides a barrier” in lines 12-15.  The term “when” indicates either an embodiment wherein a structure of the body material is coupled to a structure of the cover material or an embodiment wherein a structure of the body material is not coupled to a structure of the cover material.  It is unclear if the structure of the body material is coupled to the structure of the cover material or not.  For purposes of examination Examiner interprets the structure of the body material to be coupled to the structure of the cover material.
Claim 22 recites the limitation “a container structure” in line 14.  It is unclear if this refers to “a structure” recited in Claim 22, line 11, “a structure” recited in Claim 22, line 12, or to an entirely different structure.  It is also unclear how the term “structure” is being used in the context of the claims.
Claim 41 recites the limitation “wherein the structure of the body material and the structure of the cover material when coupled provide a hermetic seal” in lines 1-2.  Claim 16, line 13 already recites” coupling the container body to the cover.”  The term “when” indicates either an embodiment wherein a structure of the body material is coupled to a structure of the cover material or an embodiment wherein a structure of the body material is not coupled to a structure of the cover material.  It is unclear if the structure of the body material is coupled to the structure of the cover material or not.  For purposes of examination Examiner interprets the structure of the body material to be coupled to the structure of the cover material.
Claim 47 recites the limitation “compostable material” in line 4 as well as in line 6.  It is unclear what materials reads on the claimed “compostable” material.  It is unclear what constitutes a “compostable” material.
Claim 47 recites the limitation “coupling a cover to the container body to form the foodstuff container…such that a structure of the container body and a structure of the cover when coupled create a container structure that provides a barrier” in lines 5-7.  The term “when” indicates either an embodiment wherein a structure of the body material is coupled to a structure of the cover material or an embodiment wherein a structure of the body material is not coupled to a structure of the cover material.  It is unclear if the structure of the body material is coupled to the structure of the cover material or not.  For purposes of examination Examiner interprets the structure of the body material to be coupled to the structure of the cover material.
Claim 47 recites the limitation “a container structure” in line 7.  It is unclear if this refers to “a structure” recited in Claim 47, line 6, “a structures” recited in Claim 47, lines 6-7, or to an entirely different structure.  It is also unclear how the term “structure” is being used in the context of the claims.
Claim 48 recites the limitation “a hermetic seal” in lines 1-2.  It is unclear what constitutes a “hermetic” seal as opposed to a non-hermetic seal.
Claim 48 recites the limitation “the compostable foodstuff container” in line 2.  There is insufficient antecedent basis for the entire foodstuff container to be compostable.
Clarification is required.
Claim 49 is rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 47-49 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Andreae et al. US 2017/0158422.
Regarding Claim 47, Andreae et al. discloses a method of manufacturing a foodstuff container (closed capsule 11).  The method consists essentially of placing a foodstuff (coffee) inside a container body (housing 12) (‘422, Paragraph [0042]) wherein the container body (housing 12) consists of a compostable material (‘422, Paragraphs [0017] and [0020]).  A cover (compostable film 13) is coupled to the container body (housing 12) to form the foodstuff container (closed capsule 12) wherein the cover (compostable film 13) consists of compostable material (‘422, Paragraph [0042]) wherein a structure of the container body (housing 12) and a structure of the cover (compostable film 13) when coupled create a container structure that provides a barrier between at least oxidizing contaminants external to the foodstuff container (closed capsule 11) and the foodstuff (coffee) inside the container body (housing 12) (‘422, Paragraphs [0011] and [0016]).
Further regarding Claim 47, the limitations “such that a structure of the body material and a structure of the cover when coupled create a container structure that provides a barrier between at least oxidizing contaminants external to the foodstuff container and the foodstuff inside the container body” are seen to be recitations regarding the intended use of the “foodstuff container.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Additionally, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Andreae et al. teaches constructing the container body and the cover of the foodstuff container out of the same claimed compostable material and explicitly teaches the compostable material making up the container body and the cover to provide a barrier between at least oxidizing contaminants external to the foodstuff container and the foodstuff inside the container body (‘422, Paragraphs [0011] and [0016]).
Regarding Claim 48, Andreae et al. discloses the container structure providing a hermetic seal for the foodstuff inside the foodstuff container, i.e. provides a moisture barrier (‘422, Paragraphs [0005] and [0011]).
Regarding Claim 49, Andreae et al. discloses coupling a filter to the container body wherein the filter is coupled between the foodstuff and the container body (‘422, Paragraph [0012]).
Claims 47 and 49 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krupa et al. US 2016/0332805.
Regarding Claim 47, Krupa et al. discloses a method of manufacturing a foodstuff container.  The method consists essentially of placing a foodstuff inside a container body wherein the container body consists of compostable material (‘805, Paragraph [0003]) and coupling a cover to the container body to form the foodstuff container wherein the cover (lid) consists of compostable material (‘805, Paragraph [0008])
Further regarding Claim 47, the limitations “such that a structure of the container body and a structure of the cover when coupled create a container structure that provides a barrier between at least oxidizing contaminants external to the foodstuff container and the foodstuff inside the container body”  are seen to be recitations regarding the intended use of the “foodstuff container.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Additionally, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Krupa et al. teaches constructing the container body and the cover of the foodstuff container out of the same claimed compostable material and would therefore have the same barrier properties as claimed.
Regarding Claim 49, Krupa et al. discloses coupling a filter (filter membrane 42) to the container body wherein the filter (filter membrane 42) is coupled between the foodstuff and the container body (‘805, Paragraph [0032]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fahmi et al. US 2017/0021996 in view of Capitani US 2014/0083873 (cited on Information Disclosure Statement filed February 6, 2020), Sylvan et al. US 5,840,189, and Gordon et al. US 6,440,256.
Regarding Claim 16, Fahmi et al. discloses a method of manufacturing a compostable (recyclable) foodstuff container (coffee pod system 10) (‘996, Paragraph [0008]).  The method consists essentially of forming a container body (container bottom 14 and container sidewall 16) from a body material wherein the body material is compostable and is made of plant fibers (each component is formed of appropriate plant based fiber).  The container body has an open end (open top end closed by container top lid 12) and a closed end (container bottom 14).  A cover (container top lid 12) is formed from a cover material wherein the cover material is compostable and is made of plant fibers (each component is formed of appropriate plant based fiber).  A foodstuff (coffee 24) is placed inside the foodstuff container (coffee pod system 10) and the container body (container bottom 14 and container sidewall 16) is coupled to the cover (container top lid 12) (‘996, FIGS. 1 and 4) (‘996, Paragraphs [0014]-[0015]).
Fahmi et al. discloses all components forming the container being formed of biodegradable material formed of plant based fibers (‘996, Paragraph [0015]) wherein the container is made of one or more of a combination of materials that includes plant fibers (‘996, Paragraphs [0005]-[0006]).  Fahmi et al. also teaches another embodiment wherein the container is constructed out of biodegradable paper (‘996, Paragraph [0007]).
Capitani discloses a recyclable foodstuff container made of a cartridge body (body 12) made of a body material made of paper (‘873, Paragraphs [0006] and [0016]) and a cover (cover 16) made of a cover material made of paper (‘873, Paragraph [0017]).  Capitani also discloses that paper material refers to material made from cellulose pulp (‘873, Paragraph [0017]).
Both Fahmi et al. and Capitani are directed towards the same field of endeavor of recyclable beverage capsules (‘996, Paragraph [0008]) (‘873, Paragraph [0017]).  Fahmi et al. teaches an embodiment wherein the cartridge and cover are made of one or more of a combination of materials including plant fibers (‘996, Paragraphs [0005]-[0006] and [0015]) and another embodiment wherein the cartridge and cover are made of paper (‘996, Paragraphs [0007] and [0015]).  Capitani teaches that paper necessarily is made from pulp.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the embodiment of Fahmi et al. wherein the cartridge and cover are made of one or more of a combination of materials including plant fibers and also construct the cartridge body and the cover out of pulp derived paper of another embodiment of Fahmi et al. since Capitani also teaches it was known in the beverage cartridge art to utilize paper as a material in constructing the cartridge body and since Capitani teaches that paper is a material known to be made of cellulose pulp.  Furthermore, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Capitani teaches that it was known in the coffee capsule art to construct a coffee capsule out of pulp fibers derived from paper.
Fahmi et al. is silent regarding coupling a filter to at least the container body wherein the filter has a conical shape including a wide end and a narrow end and defines a volume in which the wide end of the filter is coupled to the open end of the container body and the pointed end is proximate the closed end of the container body wherein the foodstuff is placed inside the volume of the filter.
Sylvan et al. discloses a foodstuff container (beverage filter cartridge 10) comprising a container body (base 12) and a cover (cover 16) wherein a filter (filter element 14) is coupled to at least the container body (base 12) (‘189, FIG. 1) (‘189, Column 2, lines 66-67) (‘189, Column 3, lines 1-28).  The filter (filter element 12) has a conical shape (inverted hollow cone 24) including a wide end and a narrow end (apex 28) and defining a volume in which the wide end of the filter (filter element 12) is coupled to the open end (access opening 18) of the container body (base 12) (‘189, FIG. 4) and the narrow end (apex 28) is proximate the closed end (bottom wall 12b) of the container body (base 12) wherein a foodstuff (extract 38) is placed inside the volume of the filter (filter element 12) (‘189, FIG. 1).

    PNG
    media_image1.png
    678
    505
    media_image1.png
    Greyscale

Alternatively, Gordon et al. also teaches a foodstuff container (container C) comprising a container body and a cover (lid L) wherein a filter (filter F) is coupled to at least the container body.  The filter (filter F) has a conical shape including a wide end and a narrow end (reference sign 48) and defining a volume in which the wide end of the filter (filter F) is coupled to open end of the container body and the narrow end (reference sign 48) is proximate the closed end of the container body wherein a foodstuff (extract E) is placed inside the volume of the filter (filter F) (‘256, FIG. 1) (‘256, Column 1, lines 15-32) (‘256, Column 2, lines 32-57).
Fahmi et al., Sylvan et al., and Gordon et al. are all directed towards the same field of endeavor of foodstuff containers suitable for insertion into a beverage making device.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the foodstuff container of Fahmi et al. and incorporate a filter housing foodstuff material such that said filter has a conical shape including a wide end and a narrow end and defining a volume in which the wide end of the filter is coupled to the open end of the container body and the pointed end is proximate the closed end of the container body as taught by Sylvan et al. or Gordon et al. in order to filter the coffee grounds of the brewed coffee beverage and since the configuration of the claimed filter within the foodstuff container is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed filter was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Further regarding Claim 16, the limitations “wherein a structure of the body material and a structure of the cover material when the structure of the body material and the structure of the cover material are coupled, create a container structure that provides a barrier between at least oxidizing contaminants external to the compostable foodstuff container and the foodstuff inside the compostable foodstuff container” are seen to be recitations regarding the intended use of the “compostable foodstuff container.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Additionally, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Modified Fahmi et al. teaches constructing the container body and the cover of the foodstuff container out of the same claimed material of a combination of plant fibers and pulp derived paper fibers.  Therefore, one of ordinary skill in the art would expect the foodstuff container of modified Fahmi et al. to behave in the same manner as claimed, i.e. the structure of the body material and the structure of the cover material providing a barrier between at least oxidizing contaminants external to the compostable foodstuff container and the foodstuff inside the compostable foodstuff container.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fahmi et al. US 2017/0021996 in view of Sylvan et al. US 5,840,189, and Gordon et al. US 6,440,256.
Regarding Claim 22, Fahmi et al. discloses a method of manufacturing a foodstuff container (coffee pod system 10) (‘996, Paragraph [0008]).  The method consists essentially of forming a container body (container bottom 14 and container sidewall 16) from a body material wherein the body material consists of plant fibers (each component is formed of appropriate plant based fiber) (996, Paragraph [0006]).  The container body has an open end (open top end closed by container top lid 12) and a closed end (container bottom 14).  A cover (container top lid 12) is formed from a cover material wherein the cover material consists of plant fibers (each component is formed of appropriate plant based fiber).  Fahmi et al. teaches using plant fibers (‘996, Paragraph [0006]) and all of the components being made from biodegradable material (‘996, Paragraph [0015]), which reads on the claimed cover material consisting of plant fibers.  A foodstuff (coffee 24) is placed inside the foodstuff container (coffee pod system 10) and the container body (container bottom 14 and container sidewall 16) is coupled to the cover (container top lid 12) (‘996, FIGS. 1 and 4) (‘996, Paragraphs [0014]-[0015]).
Fahmi et al. is silent regarding coupling a compostable filter to at least the container body wherein the compostable filter has a conical shape including an open end and a closed end and defines a volume in which the open end of the filter is coupled to the open end of the container body and the closed end is proximate the closed end of the container body wherein the foodstuff is placed inside the volume of the filter.
Sylvan et al. discloses a foodstuff container (beverage filter cartridge 10) comprising a container body (base 12) and a cover (cover 16) wherein a filter (filter element 14) is coupled to at least the container body (base 12) (‘189, FIG. 1) (‘189, Column 2, lines 66-67) (‘189, Column 3, lines 1-28).  The filter (filter element 12) has a conical shape (inverted hollow cone 24) including a wide end and a closed end (apex 28) and defining a volume in which the wide end of the filter (filter element 12) is coupled to the open end (access opening 18) of the container body (base 12) (‘189, FIG. 4) and the pointed end (apex 28) is proximate the closed end (bottom wall 12b) of the container body (base 12) wherein a foodstuff (extract 38) is placed inside the volume of the filter (filter element 12) (‘189, FIG. 1).
Alternatively, Gordon et al. also teaches a foodstuff container (container C) comprising a container body and a cover (lid L) wherein a filter (filter F) is coupled to at least the container body.  The filter (filter F) has a conical shape including a wide end and a closed end (reference sign 48) and defining a volume in which the wide end of the filter (filter F) is coupled to open end of the container body and the closed end (reference sign 48) is proximate the closed end of the container body wherein a foodstuff (extract E) is placed inside the volume of the filter (filter F) (‘256, FIG. 1) (‘256, Column 1, lines 15-32) (‘256, Column 2, lines 32-57).
Fahmi et al., Sylvan et al., and Gordon et al. are all directed towards the same field of endeavor of foodstuff containers suitable for insertion into a beverage making device.  Fahmi et al. teaches making each component of the foodstuff container out of a biodegradable material (‘996, Paragraph [0015]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the foodstuff container of Fahmi et al. and incorporate a filter housing foodstuff material such that said filter has a conical shape including a wide end and a closed end and defining a volume in which the wide end of the filter is coupled to the open end of the container body and the closed end is proximate the closed end of the container body as taught by Sylvan et al. or Gordon et al. in order to filter the coffee grounds of the brewed coffee beverage and since the configuration of the claimed filter within the foodstuff container is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed filter was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Further regarding Claim 22, the limitations “such that a structure of the body material and a structure of the cover material when the structure of the body material and the structure of the cover material are coupled create a container structure that provides a barrier between at least oxidizing contaminants external to the foodstuff container and the foodstuff inside the foodstuff container” are seen to be recitations regarding the intended use of the “compostable foodstuff container.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Additionally, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Modified Fahmi et al. teaches constructing the container body and the cover of the foodstuff container out of the same claimed plant fiber material.  Therefore, one of ordinary skill in the art would expect the foodstuff container of modified Fahmi et al. to behave in the same manner as claimed, i.e. the structure of body material and the structure of the cover material creating a container structure that provides a barrier between at least oxidizing contaminants external to the compostable foodstuff container and the foodstuff inside the compostable foodstuff container.
Claim 41 rejected under 35 U.S.C. 103 as being unpatentable over Fahmi et al. US 2017/0021996 in view of Sylvan et al. US 5,840,189, Gordon et al. US 6,440,256, and Capitani US 2014/0083873 (cited on Information Disclosure Statement filed February 6, 2020) as applied to claim 16 above in further view of Empl et al. US 2017/0121101.
Regarding Claim 41, Fahmi et al. discloses the body material having an orifice (dimension F) and the cover material having an orifice (dimension E) (‘996, Paragraph [0014]) and therefore is silent regarding the structure of the body material and the structure of the cover material when coupled providing a hermetic seal for the foodstuff inside the compostable foodstuff container.
Empl et al. discloses a hermetically sealed foodstuff container (‘101, Paragraph [0009]) made of paper fibers (‘101, Paragraph [0011]).
Both Fahmi et al. and Empl et al. are directed towards the same field of endeavor of foodstuff containers used a beverage making machine wherein the foodstuff container is made of paper fibers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the foodstuff container of Fahmi et al. and construct the foodstuff container to be hermetically sealed as taught by Empl et al. in order to maintain the freshness of the contents of the foodstuff container prior to use.
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Fahmi et al. US 2017/0021996.
Regarding Claim 47, Fahmi et al. discloses a method of manufacturing a foodstuff container (coffee pod system 10) (‘996, Paragraph [0008]).  The method consists essentially of placing a foodstuff (coffee 24) inside a container body (container bottom 14 and container sidewall 16).  A cover (container top lid 12) is coupled to the container body (container bottom 14 and container sidewall 16) to form the foodstuff container (coffee pod system 10) (‘996, Paragraphs [0014]-[0015]).  Fahmi et al. also teaches the foodstuff container being made of recyclable material (‘996, Paragraph [0008])  Applicant discloses the combination of the cover, beverage material, and filter being entirely biodegradable, compostable, and/or recyclable (Specification, Paragraph [0071]).  The disclosure of the foodstuff container of Fahmi et al. being made of recyclable material broadly reads on the container body and the cover both consisting of compostable material.
Further regarding Claim 47, the limitations “such that a structure of the body material and a structure of the cover when coupled create a container structure that provides a barrier between at least oxidizing contaminants external to the foodstuff container and the foodstuff inside the container body” are seen to be recitations regarding the intended use of the “foodstuff container.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Additionally, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Modified Fahmi et al. teaches constructing the container body and the cover of the foodstuff container out of the same claimed compostable/recyclable material.  Therefore, one of ordinary skill in the art would expect the foodstuff container of modified Fahmi et al. to behave in the same manner as claimed, i.e. the structure of body material and the structure of the cover creating a container structure that provides a barrier between at least oxidizing contaminants external to the compostable foodstuff container and the foodstuff inside the compostable foodstuff container.
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Fahmi et al. US 2017/0021996 as applied to claim 47 above in view of Empl et al. US 2017/0121101.
Regarding Claim 48, Fahmi et al. discloses the body material having an orifice (dimension F) and the cover material having an orifice (dimension E) (‘996, Paragraph [0014]) and therefore is silent regarding the structure of the body material and the structure of the cover material when coupled providing a hermetic seal for the foodstuff inside the compostable foodstuff container.
Empl et al. discloses a hermetically sealed foodstuff container (‘101, Paragraph [0009]) made of paper fibers (‘101, Paragraph [0011]).
Both Fahmi et al. and Empl et al. are directed towards the same field of endeavor of foodstuff containers used a beverage making machine wherein the foodstuff container is made of paper fibers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the foodstuff container of Fahmi et al. and construct the foodstuff container to be hermetically sealed as taught by Empl et al. in order to maintain the freshness of the contents of the foodstuff container prior to use.
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Fahmi et al. US 2017/0021996 as applied to claim 47 above in view of Sylvan et al. US 5,840,189, and Gordon et al. US 6,440,256.
Regarding Claim 49, Fahmi et al. is silent regarding coupling a filter to the container body wherein the filter is coupled between the foodstuff and the container body.
Sylvan et al. discloses a foodstuff container (beverage filter cartridge 10) comprising a container body (base 12) and a cover (cover 16) wherein a filter (filter element 14) is coupled to the container body (base 12) (‘189, FIG. 1) (‘189, Column 2, lines 66-67) (‘189, Column 3, lines 1-28) and the filter (beverage filter cartridge 10) is coupled between the foodstuff (extract 38) and the container body (base 12) (‘189, FIG. 1).
Alternatively, Gordon et al. also teaches a foodstuff container (container C) comprising a container body and a cover (lid L) wherein a filter (filter F) is coupled to the container body wherein the filter (filter F) is coupled between the foodstuff (extract E) and the container body (‘256, FIG. 1) (‘256, Column 1, lines 15-32) (‘256, Column 2, lines 32-57).
Fahmi et al., Sylvan et al., and Gordon et al. are all directed towards the same field of endeavor of foodstuff containers suitable for insertion into a beverage making device.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the foodstuff container of Fahmi et al. and incorporate a filter that is coupled to the container body wherein the filter is coupled between the foodstuff and the container body as taught by Sylvan et al. or Gordon et al. in order to filter the coffee grounds of the brewed coffee beverage and since the configuration of the claimed filter within the foodstuff container is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed filter was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).

Response to Arguments
Examiner notes that new rejections to 35 USC 112(b) have been made in view of the amendments.
Examiner notes that new Claim 47 has been rejected under multiple rejections under 35 USC 102 as well as another rejection under 35 USC 103.
Applicant's arguments filed September 2, 2022 have been fully considered but they are not persuasive.
Examiner first notes that independent Claims 16, 22, and 47 do not require all of the same materials in each of the claims.  Claim 16 requires the body material and the cover material to be compostable and consist of pulp and plant fibers.  Claim 22 requires the body material and the cover material to consist of plant fibers.  Claim 47 requires the container body and the cover to consist of compostable material.  Applicant never provides arguments regarding any specific claim and generically groups the arguments to encompass all of the pending claims.  Applicant does not specifically and distinctly point out the supposed errors of the Office Action since applicant does not address what any individual independent of dependent claim allegedly lacks or does not render obvious.
Applicant argues on Pages 8-9 of the Remarks that the use of the cartridge is in a single serve beverage machine where the cover and the cartridge body are to be pierced and exposed to oxidizing agents introduced into the cartridge.  Applicant continues that those skilled in the art moved away from a structure and contends that a cartridge with a porous body that still allows the cartridge to produce a beverage but does not have any structure and that the use of a sachet of filter paper to encapsulate the beverage material and that soft pods have no container body.
Examiner argues applicant does not address the merits of the rejection.  Fahmi et al. modified with Capitani and two other references is currently being relied upon to teach the limitations of Claim 16 regarding the body material and the cover material being compostable and consists of pulp and plant fibers.  Examiner never contends that Fahmi et al. teaches using a “soft pod” as alleged by applicant.  Fahmi et al. never teaches using a porous body.  The Office Action does not allege that Fahmi et al. teaches using a porous body or is a sachet.  Furthermore, the term “when” is not a positive recitation of the structure of the body material and the structure of the cover material being coupled to one another.  Additionally, not all of the claims require the use of all the same materials.  Applicant does not specifically and distinctly point out the supposed errors of the Office Action.
Applicant argues on Pages 10-13 of the Remarks that Fahmi et al. does not teach an enabling disclosure of the subject matter and argues that Fahmi does not teach the materials used for the Fahmi container wall and cover have a structure that shields the beverage material from external oxidizing materials.
Examiner notes that the term “shields” in not claimed or used in the disclosure at the time of filing.  Applicant argues limitations not commensurate in scope with the claimed invention.  Additionally, there is one set of rejections of Claim 47 under 35 USC 102 to Andreae et al. that explicitly teaches the alleged “shielding” (‘422, Paragraph [0011]).  It is also unknown what claim(s) this particular argument is directed towards.  Therefore, this argument is not found persuasive.
Applicant argues on Page 11 of the Remarks that Karanikos et al. and Marcinkowski teach away from applicant’s claimed features.
Examiner notes that neither Karanikos et al. nor Marcinkowski are currently being relied upon in the current rejection. Applicant has not addressed the merits of the rejection with this statement as neither Karanikos et al. nor Marcinkowski are being relied upon in the rejection.
Examiner notes that the arguments never mention Capitani, which is being relied upon as a secondary reference to rejection Claim 16.  Examiner also notes that separate rejections to Andreae et al. and Krupa et al. under 35 USC 102 are currently being applied to rejection Claim 47.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792